Title: To John Adams from Robert Duncan, 23 April 1789
From: Duncan, Robert
To: Adams, John


          
            Sir.
            Boston 23td April 1789.
          
          Permit me to join the Citizens of America in heart felt Congratulations on your Excellencys appointment to the Vice Presidency of the United States
          May every blessing await you Sir in that, and all other important stations, you may be engaged in for the salvation of your Country.—
          It is now about 11 years since I had the honor of seeing you in Philadelphia, and then as an inmate in my family— from your kind, and never to be forgotten friendship in interresting yourself unsollicited to procure me an Office under the Honorable Congress which I unfortunately was deprived from executeing by the removal with my family into the Country at the Battle of Brandywine, demands my warmest thanks.—
          Owing to my being a very great sufferer by the recent failure of a Mercantile House in Philadelphia and to comply with the friendly solicitude of my relations here, and at Haverhill, I have again returned with my family to my native City.— from whence for the first time I have to crave your forgiveness Sir in calling your attention for a single moment from great and important National matters to the concernes of an individual.—
          I am so curcumstanced now,—the influence of that kindness you was then pleased to exert might be exceedingly beneficial to me and my family (who you once honored with your notice) at this time.—
          I would beg leave to mention that haveing served a regular apprentiship to an eminent Mercht. in Boston and haveing for upwards of 20 years, been in trade (except dureing the war) I hope it may not be deemed arrogance in me in saying I am perfectly well acquainted with figures and Accounts.—
          Any attention your Excellency may please to pay to this request, shall ever be held in gratefull remembrance by— / Your Excellency’s Obedt. Servant
          
            Robert Duncan
          
        